Exhibit 10.6

EXECUTION COPY

AMENDMENT NO. 1 TO THE

364-DAY BRIDGE LOAN AGREEMENT

THIS AMENDMENT NO. 1, dated as of October 31, 2008 (this “Amendment”) by and
among ALTRIA GROUP, INC., as borrower (“Altria”), the Lenders party hereto and
GOLDMAN SACHS CREDIT PARTNERS L.P. (“Goldman Sachs”) and J.P. MORGAN SECURITIES
INC. (“JPMorgan”), as joint lead arrangers and joint bookrunners, is an
amendment to that certain US$4,000,000,000 364-Day Bridge Loan Agreement, dated
as of January 28, 2008 (the “Bridge Loan Agreement”), by and among Altria, the
Lenders party thereto, GOLDMAN SACHS and LEHMAN COMMERCIAL PAPER INC., as
administrative agents (the “Administrative Agents”), JPMORGAN CHASE BANK, N.A.
and CITIBANK, N.A., as syndication agents (the “Syndication Agents”) and CREDIT
SUISSE, CAYMAN ISLANDS BRANCH and DEUTSCHE BANK SECURITIES INC., as arrangers
and documentation agents (the “Arrangers and Documentation Agents”).

W I T N E S S E T H

WHEREAS, Altria has requested certain amendments to the Bridge Loan Agreement;
and

WHEREAS, the Lenders party to this Amendment have agreed to amend the Bridge
Loan Agreement in accordance with the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms.

For the purposes of this Amendment, all capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Bridge Loan Agreement.

SECTION 2. Amendment to Section 1.01.

Section 1.01 of the Bridge Loan Agreement (Certain Defined Terms) shall be
amended as follows:

(a) The following definitions shall be added in alphabetical order:

“Amendment No. 1” means the Amendment No. 1 dated as of October 31, 2008 to this
Agreement by and among Altria, the Lenders party thereto and the other parties
thereto.

“Asset Sale” means the sale, transfer, license, lease or other disposition of
any property by any Person, including any sale and leaseback transaction and any
sale of capital stock (other than any issuance by such Person of its own capital
stock), but excluding:

(a) the sale, transfer, license, lease or other disposition (collectively,
“Transfers”) of inventory, plants, equipment and other property (including



--------------------------------------------------------------------------------

cash and cash equivalents) in the ordinary course of business or disclosed prior
to the date of Amendment No. 1 in Altria’s or any of its Subsidiaries’
publicly-available filings with the Securities and Exchange Commission, and

(b) any Transfer that results in Net Cash Proceeds of less than $100,000,000 per
Transfer or related or series of Transfers and that, together with all other
Transfers during the same fiscal year excluded under this clause (b) results in
Net Cash Proceeds of not greater than $250,000,000.

“Consenting Lenders” means the Lenders party to Amendment No. 1, and their
successors and permitted assigns.

“Extension Notice” has the meaning specified in Section 2.09(c).

“Fees” means the fees payable by Altria pursuant to Sections 2.08 and 2.09(c).

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale (i) all cash proceeds actually paid to or
actually received by Altria or one or more of its Subsidiaries to the extent
that Altria has the ability to compel the distribution or transfer of such cash
proceeds from such Subsidiary to Altria or one of Altria’s wholly-owned
Subsidiaries, in respect of such Asset Sale (including any cash proceeds
received as income or other proceeds from any non-cash proceeds of any Asset
Sale as and when received),

less, without duplication and only to the extent not already deducted in
arriving at the amount referred to in clause (i) above, (ii) the sum of (A) the
amount, if any, of all taxes (other than income taxes) and all income taxes (as
estimated in good faith by a senior financial or senior accounting officer of
Altria giving effect to the overall tax position of Altria and its
Subsidiaries), and customary fees, brokerage fees, commissions, costs and other
expenses, that are incurred in connection with such Asset Sale and are payable
by Altria or one or more of its Subsidiaries,

(B) appropriate amounts that must be set aside as a reserve in accordance with
accounting principles generally accepted in the United States of America against
any liabilities reasonably estimated to be payable and associated with such
Asset Sale, and

(C) any payments to be made by Altria or one or more of its Subsidiaries as
agreed between Altria or such Subsidiaries, as applicable, and the purchaser of
any assets subject to an Asset Sale in connection therewith, and

 

2



--------------------------------------------------------------------------------

(b) with respect to any Capital Markets Financing Transaction, all cash proceeds
received by Altria in respect of such Capital Markets Financing Transaction
(including cash proceeds as and when subsequently received at any time in
respect of such Capital Markets Financing Transaction from non-cash
consideration initially received or otherwise),

less underwriting discounts and commissions or placement fees, investment
banking fees, legal fees, consulting fees, accounting fees and other customary
fees and expenses directly incurred by Altria or one or more of its wholly-owned
Subsidiaries, as applicable, in connection therewith.

“Non-Consenting Lender” means any Lender other than a Consenting Lender and its
successors and permitted assigns.

(b) (i) The definition of “Applicable Interest Rate Margin” shall be deleted in
its entirety and replaced with the following:

“Applicable Interest Rate Margin” means (i) the Consenting Lender Applicable
Interest Rate Margin with respect to Advances made by a Consenting Lender or
(ii) the Non-Consenting Lender Applicable Interest Rate Margin with respect to
Advances made by a Non-Consenting Lender, as applicable.

(ii) The following definitions shall be added in alphabetical order:

“Acquisition Closing Date” means the date on which Altria’s acquisition of UST
Inc. is consummated.

“Applicable Commitment Fee Rate” means, for any day a percentage per annum equal
to the percentage per annum set forth below determined by reference to the lower
of (i) the rating of Altria’s long-term senior unsecured debt from Standard &
Poor’s and (ii) the rating of Altria’s long-term senior unsecured debt from
Moody’s, in each case in effect for such day:

 

Rating

   Applicable
Commitment
Fee Rate  

A-/A3 or higher

   0.1000 %

Lower than A-/A3 and BBB/Baa2 or higher (but, if BBB/Baa2, not on negative
watch)

   0.1500 %

BBB-/Baa3 or lower, or BBB/Baa2 and on negative watch

   0.3500 %

 

3



--------------------------------------------------------------------------------

“Base Rate Interest” has the meaning specified in Section 2.04(a)(i).

“Consenting Lender Applicable Interest Rate Margin” means for any Advance for
the period specified below during which such Advance remains outstanding a
percentage per annum equal to the percentage set forth below determined by
reference to the lower of (i) the rating of Altria’s long-term senior unsecured
debt from Standard & Poor’s and (ii) the rating of Altria’s long-term senior
unsecured debt from Moody’s, in each case in effect from time to time during
such period:

 

Rating

   Consenting Lenders
Applicable Interest
Rate Margin – LIBO Rate Advances     Consenting Lenders
Applicable Interest
Rate Margin – Base Rate Advances       
Number of Days After Acquisition Closing Date    
Number of Days After Acquisition Closing Date        (1-90
days)     (91-180
days)     (181-270
days)     (271-364
days)     (1-90
days)     (91-180
days)     (181-270
days)     (271-364
days)  

A-/A3 or higher

   1.7500 %   2.0000 %   2.2500 %   2.5000 %   0.7500 %   1.0000 %   1.2500 %  
1.5000 %

Lower than A-/A3 and BBB/Baa2 or higher (but, if BBB/Baa2, not on negative
watch)

   2.2500 %   2.5000 %   2.7500 %   3.0000 %   1.2500 %   1.5000 %   1.7500 %  
2.0000 %

BBB-/Baa3 or lower, or BBB/Baa2 and on negative watch

   2.7500 %   3.0000 %   3.2500 %   3.5000 %   1.7500 %   2.0000 %   2.2500 %  
2.5000 %

provided that the Consenting Lender Applicable Interest Rate Margin at any
ratings level and for any period shall in no event be lower than the Applicable
Interest Rate Margin (as defined in the Term Bridge Loan Agreement as in effect
on the date of the Term Bridge Facility Closing) for the corresponding ratings
level and period.

“LIBO Rate Interest” has the meaning specified in Section 2.04(a)(ii).

“Non-Consenting Lender Applicable Interest Rate Margin” means a percentage equal
to 0.4500% for LIBO Rate Advances and 0% for Base Rate Advances.

“Term Bridge Facility Closing” means the effective date of the Term Bridge Loan
Agreement.

“Term Bridge Loan Agreement” means the 364-day term bridge loan agreement to be
entered into by Altria, the lenders party thereto and JPMorgan Chase Bank, N.A.
and Goldman Sachs Credit Partners L.P., as administrative agents, in connection
with Altria’s acquisition of UST Inc.

 

4



--------------------------------------------------------------------------------

(c) The definition of “Termination Date” shall be deleted in its entirety and
replaced with the following:

“Termination Date” means the earlier of (a) January 26, 2009 (or such later date
to which the Termination Date may be extended pursuant to Section 2.09(c) solely
with respect to the Consenting Lenders) and (b) the date of termination in whole
of the Commitments pursuant to Section 2.09 or 6.02.

SECTION 3. Amendment to Section 2.04.

Section 2.04(a) of the Bridge Loan Agreement (Interest on Advances) shall be
amended by deleting such subsection in its entirety and replacing it with the
following:

 

  (a) Scheduled Interest. Altria shall pay interest on the unpaid principal
amount of each Advance to each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Interest Rate Margin (the sum
of (x) and (y), the “Base Rate Interest”), payable in arrears monthly on the
20th day of each month and on the date such Base Rate Advance shall be Converted
or paid in full; provided that on any day that Base Rate Advances made by a
Consenting Lender are outstanding, the Base Rate Interest payable on such
Advances shall be no less than the LIBO Rate Interest that would be payable on
such day for a LIBO Rate Advance made by a Consenting Lender with a one month
interest period that would commence on such day.

(ii) LIBO Rate Advances. During such periods as such Advance is a LIBO Rate
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of (x) the LIBO Rate for such Interest Period for such
Advance plus (y) the Applicable Interest Rate Margin (the sum of (x) and (y),
the “LIBO Rate Interest”), payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full.

 

5



--------------------------------------------------------------------------------

SECTION 4. Amendment to Section 2.08.

Section 2.08 of the Bridge Loan Agreement (Facility Fee) shall be amended by
deleting such section in its entirety and replacing it with the following:

2.08. Fees. Altria agrees to pay the following fees to the following Persons:

 

  (a) Facility Fee: to Goldman Sachs, as Administrative Agent, for the account
of each Non-Consenting Lender a facility fee on the aggregate amount of such
Non-Consenting Lender’s Commitment, such fee to accrue until the Termination
Date at the Applicable Facility Fee Rate, in each case payable on the last day
of each March, June, September and December until the Termination Date and on
the Termination Date; and

 

  (b) Commitment Fee: to Goldman Sachs, as Administrative Agent, for the account
of each Consenting Lender a commitment fee on the daily undrawn portion of such
Consenting Lender’s Commitment, such fee to accrue from the date of the Term
Bridge Facility Closing until the Termination Date at the Applicable Commitment
Fee Rate, in each case payable on the last day of each March, June, September
and December until the Termination Date and on the Termination Date.

SECTION 5. Amendment to Section 2.09.

Section 2.09 of the Bridge Loan Agreement (Termination or Reduction of the
Commitments) shall be amended by deleting subsection (b) in its entirety and
replacing it with new subsection (b) below and inserting subsection (c) below
immediately following subsection (b) of that section:

 

  (b)

Mandatory Reduction of the Commitments. In the event that there shall be a
Capital Markets Financing Transaction, Asset Sale or borrowing under a Debt
Facility, Commitments shall be reduced in an aggregate amount equal to 100% of
the Net Cash Proceeds, rounded to the nearest million (with $500,000 being
rounded upward), of such Capital Markets Financing Transaction or Asset Sale or
the aggregate amount of such Debt Facility borrowing received by Altria or one
of its Subsidiaries, on (i) the last day of the current Interest Period for LIBO
Rate Advances that are prepaid pursuant to Section 2.10(b) (but in any event, no
more than 60 days after the receipt by Altria or one of its Subsidiaries of such
Net Cash Proceeds or Debt Facility borrowing), (ii) on the third Business Day
following receipt by Altria or one of its Subsidiaries of such Net Cash Proceeds
or Debt Facility borrowings for Base Rate Advances that are prepaid pursuant to
Section 2.10(b) and (iii) to the extent that the Commitments exceed the
aggregate

 

6



--------------------------------------------------------------------------------

 

principal amount of Advances outstanding, the next succeeding Business Day
following receipt by Altria or one of its Subsidiaries of such Net Cash Proceeds
or Debt Facility borrowing.

 

  (c) Extension of Termination Date. (i) Altria may, by written notice (an
“Extension Notice”) to Goldman Sachs, as Administrative Agent, which shall
promptly notify each Consenting Lender, not later than three Business Days prior
to the Termination Date, extend the Termination Date solely with respect to such
Consenting Lenders for an additional period of three months; provided that, on
the date of each Extension Notice and on the effective date of each such
extension, (i) no event has occurred and is continuing that constitutes a
Default or Event of Default and (ii) the representations contained in
Section 4.01 (except the representations set forth in the last sentence of
subsection (e) and in subsection (f) thereof (other than clause (i) thereof))
are correct; and provided, further, that Altria may deliver no more than two
Extension Notices, so that the maximum time period the Termination Date may be
extended pursuant to this Section 2.09(c) is six months past the original
Termination Date. Upon the effectiveness of each extension provided for in this
Section 2.09(c), all terms of this Agreement shall remain in full force and
effect solely with respect to each Consenting Lender. The provisions of
Section 2.15 shall not be applicable to payments made to Non-Consenting Lenders
on the Termination Date in connection with the termination of their Commitments.
Altria agrees that it will, upon the request of any Consenting Lender through
Goldman Sachs, as Administrative Agent, issue a new Note in favor of such
Consenting Lender reflecting the extended maturity date, in exchange for the
Note held by such Consenting Lender, which shall be promptly returned to Altria
and marked “cancelled”.

(ii) Altria shall pay to Goldman Sachs, as Administrative Agent, for the account
of each Consenting Lender, in the event of any three-month extension of the
Termination Date by Altria pursuant to this Section 2.09(c), 0.7500% of the
aggregate amount of such Consenting Lender’s Commitment on the effective date of
the first three-month extension, and 3.0000% of the aggregate amount of such
Consenting Lender’s Commitment on the effective date of the second three-month
extension, in each case payable on such date.

SECTION 6. Amendment to Section 2.10.

Section 2.10(b)(ii) of the Bridge Loan Agreement (Prepayments; Mandatory
Prepayment) shall be amended by deleting such section in its entirety and
replacing it with the following:

 

  (ii) In the event that there shall be a Capital Markets Financing Transaction,
Asset Sale or borrowing under a Debt Facility, Altria shall repay outstanding
Advances in an aggregate amount equal to 100% of the Net Cash Proceeds, rounded
to the nearest million (with $500,000 being rounded upward), of such Capital
Markets Financing Transaction or Asset Sale or the aggregate amount of such Debt
Facility borrowing received by Altria or one of its Subsidiaries, (x) in the
case of LIBO Rate Advances, on the last day of the current Interest Period for
such Advances (but in any event, no more than 60 days after the receipt by
Altria or one of its Subsidiaries of such Net Cash Proceeds or Debt Facility
borrowing) and (y) in the case of Base Rate Advances, on the third Business Day
following receipt of by Altria or one of its Subsidiaries of such Net Cash
Proceeds or Debt Facility borrowing.

 

7



--------------------------------------------------------------------------------

SECTION 7. Amendment to Section 5.01(c)(i).

Section 5.01(c)(i) of the Bridge Loan Agreement (Maintenance of Ratio of Debt to
EBITDA) shall be amended by deleting the ratio “2.5 to 1.0” and replacing it
with “3.0 to 1.0”.

SECTION 8. Additional Amendments.

(a) All references to “facility fee” or “facility fees” in the Bridge Loan
Agreement (other than in Section 2.08) shall be replaced with “Fee” or “Fees”,
as applicable.

(b) GSCP and J.P. Morgan Securities Inc. will act as the joint lead arrangers
and joint bookrunners for the credit facility established by the Bridge Loan
Agreement.

(c) Lehman Commercial Paper Inc. is hereby removed from its position as
Administrative Agent and as a Reference Bank under the Bridge Loan Agreement.
All references to “Administrative Agents” in the Bridge Loan Agreement shall be
deemed to refer to Goldman Sachs as Administrative Agent.

SECTION 9. Representations and Warranties of Altria. Altria represents and
warrants to the Lenders as of the date hereof and as of the Amendment Effective
Date (as defined below) that:

(a) The execution, delivery and performance of this Amendment are within
Altria’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene (i) Altria’s charter or by-laws or (ii) in any
material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on or affecting it.

(b) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Altria of this Amendment.

 

8



--------------------------------------------------------------------------------

(c) This Amendment is a legal, valid and binding obligation of Altria
enforceable against Altria in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(d) The representations and warranties contained in Section 4.01 of the Bridge
Loan Agreement (except the representations set forth in the last sentence of
subsection (e) and in subsection (f) thereof (other than clause (i) thereof))
are correct as though made on and as of the date hereof and at and as of the
Amendment Effective Date.

(e) No Default or Event of Default of has occurred and is continuing or will, at
the Amendment Effective Date, have occurred and be continuing.

SECTION 10. Conditions to Effectiveness. This Amendment shall become effective
upon the receipt by Goldman Sachs, as Administrative Agent, of (a) either
(i) counterparts of this Amendment signed on behalf of Altria and Lenders with
aggregate Commitments of $3,000,000,000 or more or (ii) written evidence
satisfactory to Goldman Sachs, as Administrative Agent, (which may include a
telecopy transmission of an executed signature page of this Amendment) that such
parties have signed counterparts of this Amendment, (b) satisfactory opinions of
counsel to Altria with respect to the transactions contemplated hereby and
(c) such corporate resolutions, certificates and other documentation from Altria
as Goldman Sachs, as Administrative Agent, shall reasonably request; provided,
however, that Sections 2(b), 3 and 4 of this Amendment shall become effective on
the effective date of the 364-day term bridge loan agreement to be entered into
by Altria, the lenders party thereto and JPMorgan Chase Bank, N.A. and Goldman
Sachs Credit Partners L.P., as administrative agents, in connection with
Altria’s acquisition of UST Inc. (at which time Altria agrees it will pay to the
Lenders party to this Amendment all accrued but unpaid facility fees under the
Bridge Loan Agreement).

SECTION 11. Consent Fees. In consideration of the execution of this Amendment,
Altria shall pay to Goldman Sachs, as Administrative Agent, for the account of
each Lender party hereto:

(a) within three Business Days of the date upon which the conditions to
effectiveness set forth in Section 10 hereof have been satisfied (other than the
condition set forth in the proviso thereto) (such date, the “Amendment Effective
Date”), 0.125% of the aggregate amount of such Lender’s Commitment on the
Amendment Effective Date; and

(b) on the earlier of November 14, 2008 and the Closing Date (as such term is
defined in the Commitment Letter), 0.125% of the aggregate amount of such
Lender’s Commitment on such date.

SECTION 12. Reference to and Effect on the Bridge Loan Agreement.

(a) On and after the Amendment Effective Date, the Bridge Loan Agreement shall
be, and be deemed to be, modified and amended in accordance herewith and the
respective rights, limitations, obligations, duties, liabilities and immunities
of Altria, the Lenders, the

 

9



--------------------------------------------------------------------------------

Administrative Agents, the Syndication Agents and the Arrangers and
Documentation Agents shall hereafter be determined, exercised and enforced
subject in all respects to such modifications and amendments, and all the terms
and conditions of this Amendment shall be deemed to be part of the terms and
conditions of the Bridge Loan Agreement for any and all purposes and shall be
binding on each party to the Bridge Loan Agreement; provided that the amendments
set forth herein shall be binding on each Lender party to the Bridge Loan
Agreement other than those amendments expressly applicable solely to the Lenders
party to this Amendment. Except as expressly modified and expressly amended by
this Amendment, the Bridge Loan Agreement is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.

(b) On or after the Amendment Effective Date, each reference in the Bridge Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Bridge Loan Agreement shall, unless the context otherwise
requires, mean and be a reference to the Bridge Loan Agreement, as amended by
this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender under the Bridge
Loan Agreement nor constitute a waiver of any provision of the Bridge Loan
Agreement.

SECTION 13. Governing Law.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

SECTION 14. Execution in Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Amendment by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 15. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature pages omitted.]

 

10